Case 1:18-cV-09200-.]SR Document 1 Filed 10/08/18 Page 1 of 26

LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086) `

Anne Seelig (AS 3976)

30 East 39th Street, Second Floor
NeW York, NY 10016

Tel.: 212-465-1188

Fax: 212-465-1181

Attorneys for Plaz`ntz`]j‘and Class

UNITED STATES DISTRICT C()URT
SOUTHERN DISTRICT OF NEW YORK

CHARID RUIZ, individually, and on Case No.:
behalf of all others similarly situated,

Plaintiff,
V~ JURY TRIAL DEMANDED

LIVH\IG INTENTIONS, LLC
Defendant.

CLASS ACTION COMPLAINT

 

Plaintiff CI-LARID RUIZ (herein “PlaintiffRUlZ” or “Plaintiff”), individually
and on behalf of all other persons similarly situated, by and through their
undersigned attorneys, pursuant to this Class Action Complaint against LIVING
INTENTIONS, LLC, allege the following:

NATURE OF THE ACTION
l. This is a consumer protection action arising out of deceptive and
otherwise improper business practices that LIVING INTENTIONS, LLC,
(hereinafter “Defendant”), engages in With respect to the labeling of their Activated
Superfood Nut Blend White Chocolate (the “Product””). See Exhibit A. The Product
is marketed extensively throughout the United States, numerous retail stores, and on

Det`endant's online Websites.

Case 1:18-cV-092OO-.]SR Document 1 Filed 10/08/18 Page 2 of 26

is marketed extensively throughout the United States, numerous retail stores, and on
Defendant's online websites.

2. The Product is advertised and sold to mislead consumers into believing
that it contains white chocolate, when it, in fact, does not. See EXhibit B.
Accordingly, the Product violates the New York State laws with the same scope as
the Federal Food Drug & Cosmetic Act (“FDCA”). Consumers are misled as to the
content of the Product and the Product is misbranded.

3. Plaintiff and Class members viewed Defendant’s misleading labels, and
reasonably relied, in substantial part, on the representations that they contain real
white chocolate. Plaintiff and Class members were thereby deceived into purchasing
a more inferior product than they had bargained for.

4. Upon information and belief, Defendant continues to sell the
misbranded Products.

5. Plaintiff brings this proposed consumer class action on behalf of
themselves and all other persons nationwide, who from the applicable limitations
period up to and including the present (the “Class Period”), purchased the Product
for consumption and not for resale.

6. During the Class Period, Defendant purposely manufactured, marketed
and sold the mislabeled Product throughout the United States.

7. Defendant violates statutes enacted in each of the fifty states and the
District of Columbia that are designed to protect consumers against unfair,
deceptive, fraudulent and unconscionable trade and business practices and false

advertising These statutes are:

a. Alabama Deceptive Trade Practices Act, Ala. Statues Ann. § 8-19-1,
et seq.;

b. Alaska Unfair Trade Practices and Consumer Protection Act, Ak.
Code § 45.50.471, et Seq.;

Case 1:18-cV-092OO-.]SR Document 1 Filed 10/08/18 Page 3 of 26

c. Arizona Consumer Fraud Act, Arizona Revised Statutes, § 44-1521, er
seq.;

d. Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et
Seq.;

e. California Consumer Legal Remedies Act, Cal. Civ. Code § 1750, et
seq., and California's Unfair Competition Law, Cal. Bus. & Prof Code
§ 17200, et seq.;

f Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-l-lOl, et

seq.;
g. Connecticut Unfair Trade Practices Act, Conn. Gen. Stat § 42-1 lOa, et
Seq.;
h. Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et Seq.;
i. District of Columbia Consumer Protection Procedures Act, D.C. Code

§ 28 3901, et seq.;

j. Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. Ann.
§ 501.201, et seq.;

k. Georgia F air Business Practices Act, § lO-l-390 et Seq.;

Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statues

§ 480 l, et seq., and Hawaii Uniform Deceptive T1ade P1 actices Act,

Hawaii Revised Statutes § 48lA- l et seq. ,

m ldaho Consumer Piotection Act, Idaho Code § 48-601, el seq.;

Illinois Consumer Fraud and Deceptive Business Practices Act, 815

ILCS § 505/1, et Seq.;

0. Indiana Deceptive Consumer Sales Act, Indiana Code Ann. § 24-5-

0.5-().1, et seq.;

lowa Consumer Fraud Act, lowa Code § 714.16, et seq.;

Kansas Consumer Protection Act, Kan. Stat. Ann § 50-626, et seq.;

Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. § 367.110, et

seq., and the Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann

§ 365.020, et Seq.;

s. Louisiana Unfair Trade Practices and Consumer Protection Law, La.
Rev. Stat. Ann. § § 51:1401, et Seq.;

t. Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et seq,,
and Maine Uniform Deceptive Trade Practices Act, l\/le. Rev. Stat.
Ann. lO, § 121 l, etseq.,

u. Maryland Consumer Protection Act, Md. Com. Law Code § l3-lOl,
et seq.;

v. Massachusetts Unfair and Deceptive Practices Act, Mass. Gen. Laws
ch. 93A;

w. Michigan Consumer Protection Act, § 445.901, et Seq.;

_\1

§

.\*.Q`.G

n
_)

Case 1:18-cV-092OO-.]SR Document 1 Filed 10/08/18 Page 4 of 26

CZG.

bb.

cc.
dd.

€€.

17
ga

hh.
iz.
jj-

kk.
ll.

l’)’ll’}’l.

}’ll’l.

OO.

PP~

qq-

l"l".

Minnesota Prevention of Consumer Fraud Act, Minn. Stat § 325F.68,
et seq., and Minnesota Uniform Deceptive Trade Practices Act, Minn.
Stat. § 325D.43, et seq.;

Mississippi Consumer Protection Act, Miss. Code Ann. § 75-24-1, et
Seq.;

Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et
seq.,'

Montana Unfair Trade Practices and Consumer Protection Act, Mont.
Code § 30-14-101, et Seq.;

Nebraska Consumer Protection Act, Neb. Rev. Stat. § 59 1601, et
seq., and the Nebraska Uniform Deceptive Trade Practices Act, Neb.
Rev. Stat. § 87-301, et seq.;

Nevada Trade Regulation and Practices Act, Nev. Rev. Stat.

§ 598.0903, et seq.;

New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:1,
et seq.;

New Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8 l, et seq.;
New MeXico Unfair Practices Act, N.M. Stat. Ann. § 57 12 1, etseq.;
New York Deceptive Acts and Practices Act, N.Y. Gen. Bus. Law

§ 349, et seq.;

North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 Ol, et
seq.;

North Carolina Unfair and Deceptive Trade Practices Act, North
Carolina General Statutes § 75-1, et seq.;

Ohio Deceptive Trade Practices Act, Ohio Rev. Code. Ann.

§ 4165.01. etseq.;

Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et Seq.;
Oregon Unfair Trade Practices Act, Rev. Stat § 646.605, et seq.;
Pennsylvania Unfair Trade Practices and Consumer Protection Law,
73 Penn. Stat. Ann. § 201-1, et Seq.;

Rhode lsland Unfair Trade Practices and Consumer Protection Act,
R.I. Gen. Laws § 6-13.1-1, et seq.;

South Carolina Unfair Trade Practices Act, S.C. Code Laws § 39-5-
10, et seq.;

South Dakota's Deceptive Trade Practices and Consumer Protection
Law, S.D. Codified Laws § 37 24 ], et Seq.;

Tennessee Trade Practices Act, Tennessee Code Annotated § 47-25-
101, et Seq.;

Texas Stat. Ann. § 17.41, et seq., Texas Deceptive Trade Practices
Act, et seq.;

Case 1:18-cV-092OO-.]SR Document 1 Filed 10/08/18 Page 5 of 26

ss. Utah Unfair Practices Act, Utah Code Ann. § 13-5-1, et seq.;

tt. Vermont Consumer Fraud Act, Vt. Stat. Ann. tit.9, § 2451, et seq.;

uu. Virginia Consumer Protection Act, Virginia Code Ann. § 59.1-196, et
seq.;

vv. Washington Consumer Fraud Act, Wash. Rev, Code § 19.86.010, et
seq.;

ww. West Virginia Consumer Credit and Protection Act, West Virginia
Code § 46A-6-101, etseq ,

xx. Wisconsin Deceptive T1ade P1actices Act Wis. Stat. § 10().18,et

seq ,
yy. Wyoming Consumer Protection Act, Wyoming Stat. Ann. § 40-12-
101, et seq.
8. Defendant has deceived Plaintiff and other consumers nationwide by

misbranding their Product, inducing Plaintiff and Class members to reasonably rely
on Defendant’s misrepresentations, and purchase Product they would not have
purchased otherwise Defendant has collected millions of dollars from the sale of
their Product, which they would not have otherwise earned, through these unfair and
deceptive practices. Plaintiff brings this action to stop Defendant’s misleading
practices. v

9. Plaintiff does not seek to contest or enforce any state law that has
requirements beyond those required by federal laws or regulations

JURISDICTION AND VENUE

lO. The Court has jurisdiction over this matter pursuant to 28 U.S.C. §
1332, because this is a class action, as defined by 28 U.S.C § 1332(d)(1)(B), in which
a member of the putative class is a citizen of a different state than Defendant, and
the amount in controversy exceeds the sum or value of $5,000,000, excluding
interest and costs. See 28 U.S.C. § 1332(d)(2).

11. The Coult has jurisdiction over the federal claims alleged herein

pursuant to 28 U.S.C § 1331 because they arise under the laws of the United States.

Case 1:18-cV-092OO-.]SR Document 1 Filed 10/08/18 Page 6 of 26

12. The Court has jurisdiction over the state law claims because they form
part of the same case or controversy under Article 111 of the United States
Constitution.

13. Alternatively, the Court has jurisdiction over all claims alleged herein
pursuant to 28 U.S.C § 1332 because the matter in controversy exceeds the sum or
value of $5,0()0,000 and is between citizens of different states.

14. The Court has personal jurisdiction over Defendant because their
Product is designed, manufactured, advertised, marketed, distributed and sold
throughout New York State; Defendant engages in the wrongdoing alleged in this
Complaint throughout the United States, including in New York. Defendant is
authorized to do business in New York State. Defendant has sufficient minimum
contacts with New York and/or otherwise has intentionally availed itself of the
markets in New York, rendering the exercise of jurisdiction by the Court permissible
under traditional notions of fair play and substantial justice. Moreover, Defendant
engages in substantial and not isolated activity within New York.

15 . Venue is proper in this district pursuant to 28 U.S.C § 1391(a) and (b)
because a substantial part of the events giving rise to Plaintiff RUIZ’S claims
occurred in this District, and Defendant is subject to personal jurisdiction in this
District. Plaintiff RUIZ purchased Defendant’s Products in Bronx, New York.
Moreover, Defendant markets and sells the Product, which are the subject of the
present Complaint, in this District.

PARTIES
Plaintijj‘

16. Plaintiff RUIZ is, and at all times relevant hereto has been, a citizen of
New York and a resident of Bronx County. On July 24, 2018, Plaintiff RUIZ
purchased an Activated Superfood Nut Blend White Chocolate Product from
Amazon for $8.95.

Case 1:18-cV-092OO-.]SR Document 1 Filed 10/08/18 Page 7 of 26

17. Plaintiff RUIZ purchased the Product in reliance on the online label
representations that the Product contained white chocolate. The phrase “White
Chocolate” implicitly promises to consumers that the Product contains white
chocolate when it, in fact, does not. Plaintiff RUlZ was injured when they were
denied the benefit of their bargain. Should Plaintiff RUIZ encounter the Product in
the future, they could not rely on the truthfulness of the packaging, absent corrective
changes to the packaging
Defendant

18. LIVING INTENTIONS, LLC is a limited liability company organized
under the laws of California, with its headquarters and address for service of process
at 250 S Garrard Blvd, Richmond, CA 94801.

19. Defendant distributes, markets and sells their Product throughout the
fifty states and the District of Columbia. The labeling, packaging, and advertising
for the Product, relied upon by Plaintiff, were prepared and/or approved by
Defendant and its agents, and were disseminated by Defendant and its agents
through advertising containing the misrepresentations alleged herein. Such labeling,
packaging and advertising were designed to encourage consumers to purchase the
Products, and misled the reasonable consumer, i.e. Plaintiff and the Class, into
purchasing the Product. Defendant owns, markets and distributes the Products, and
creates and/or authorizes the unlawful, fraudulent, unfair, misleading and/or

deceptive labeling, packaging and advertising for the Products.

Case 1:18-cV-092OO-.]SR Document 1 Filed 10/08/18 Page 8 of 26

FACTUAL ALLEGATIONS
Defendant’s Products Do Not Contain Real White Chocolate

20. “White chocolate” signifies only one thing: a confection that contains
cocoa butter, dairy ingredients, and a sweetener.l “White chocolate” has always
colloquially identified a product with these ingredients

The FDA defines white chocolate as follows:
(a) Description. (1) White chocolate is the solid or semiplastic food
prepared by intimately mixing and grinding cacao fat with one or
more of the optional dairy ingredients specified in paragraph (b)(2)
of this section and one or more optional nutritive carbohydrate
sweeteners and may contain one or more of the other optional
ingredients specified in paragraph (b) of this section. White
chocolate shall be free of coloring material.

[b](2) Dairy ingredients:

(i) Cream, milkfat, butter;

(ii) Milk, dry whole milk, concentrated milk, evaporated milk,
sweetened condensed milk;

(iii) Skim milk, concentrated skim milk, evaporated skim milk,
sweetened condensed skim milk, nonfat dry milk;

(iv) Concentrated buttennilk, dried buttermilk; and
(v) Malted milk;

21 CFR§ 163.124.

 

l White chocolate may also include other ingredients such flavorings or an emulsifier to hold it together. White
chocolate does not include the non-fat solids of cacao beans.

8

Case 1:18-cV-092OO-.]SR Document 1 Filed 10/08/18 Page 9 of 26

21. Real white chocolate’s flavor is partially imparted by milkfat.
Accordingly, U.S.,2 Canadian,3 and European4 regulators all define white chocolate
as having at least 3.5% milkfat. The imitation white chocolate in the Product does

not have milkfat or any of the specified ingredients in section (b)(2), as required.

Federal Law Prohibits Misbranded Foods Such as Defendant’s Products

22. All Federal law, agency regulation, and state law identically prohibit
Defendant’s misleading labeling practices.

23. Under the FDCA, 21 U.S.C. § 343(c), a food shall be deemed to be
misbranded “[i]f it is an imitation of another food, unless its label bears, in type of
uniform size and prominence, the word “imitation” and, immediately thereafter, the
name of the food imitated.” The Products are misbranded regardless of whether or
not Defendant intended to mislead consumers: “FDA advises that the term
“misleading” does not require any clear implication regarding intent.” 58 FR 64123,

64128.

State Laws Mirror and Incorporate F ederal Law and FDA Regulations

24. Food labeling laws and regulations of the fifty states and the District of
Columbia impose requirements which mirror and incorporate federal law.

25. New York State law broadly prohibits the misbranding of food in
language identical to that found in regulations promulgated pursuant to the FDCA §
403, 21 U.S.C. 343. Under New York Agm. Law § 201, the law specifically provides
that “[f]ood shall be deemed to be misbranded ...If it is an imitation of another food,

unless its label bears the word “imitation” and immediately thereafter the name of

 

3 21 CFR § 163.124(a)(2).

3 C.R.C., c. 870, Section B.04.009(a)(iii).

4 Directive 2000/36/EC of the European Parliament and of the Council of 23 June 2000 relating to cocoa and
chocolate products intended for human consumption, Annex I, A(6). `

9

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 10 of 26

the food imitated in type of uniform size and equal prominence, followed by a
statement showing the constituents thereof.”

26. Courts have noted the incorporation ofFDA regulations into New York
law in evaluating claims brought under NY GBL § 349. See Ackerman v. Coca~ Cola
Co., No. CV-09-0395 (JG) (RML), 2010 U.S. Dist. LEXIS 73156, at * 13 (E.D.N.Y.
July 21, 2010) (“New York's Agriculture and Marketing law similarly provides in
relevant pa1t that food shall be deemed misbranded ‘[i]f its labeling is false or
misleading in any particular, and incorporates the FDCA's labeling provisions.”);
[zquz`erdo v. Mondelez Int'l, Inc., No. 16-cv-04697 (CM), 2016 U.S. Dist. LEXIS
149795, at *11 (S.D.N.Y. Oct. 26, 2016) (“Here [in a slack-fill case brought under
NY GBL § 349], New York law expressly incorporates the standard imposed by the
FDCA.”); N. Am. Olz`ve Oz`l Ass ’n v. Kangadz`s Fooa’ lnc., 962 F. Supp. 2d 514, 519
(S.D.N.Y. 2013) (evaluating claims under New York Gen. Bus. Law §§ 349 and 350
and finding that “New York law deems any product or label that fails to conform to
[New York Agm. Law] definitions ‘adulterated’ or ‘misbranded,’ and thus
unlawful.”).

27. New York Agm. Law § 201 specifically provides that “[f]ood shall be
deemed to be misbranded If it is an imitation of another food, unless its label
bears the word “imitation” and immediately thereafter the name of the food imitated
in type of uniform size and equal prominence, followed by a statement showing the
constituents thereof ’ Moreover, Part 259.1 of Title 1 of the New York Codes, Rules
and Regulations of the State of New York (1 NYCRR § 259.1), incorporates by

reference the regulatory requirements for food labeling under the FDCA:
For the pulpose of the enforcement of aiticle 17 of the Agriculture and
Markets Law, and except where in conflict with the statutes of this State
or with rules and regulations promulgated by the commissioner, the
commissioner hereby adopts the current regulations as they appear in
title 21 of the Code of Federal Regulations (revised as of April 1,

10

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 11 of 26

2013) in the area of food packaging and labeling as follows: (2)
Part 100 of title 21 of the Code of Fea’eral Regulatz`ons [21 C.F.R. 100
et seq.], containing F ederal definitions and standards for food
packaging and labeling Geneml at pages 5-10.

1 NYCRR § 259.1(3)(2).

Defendant’s Misleading Packaging Practices Would Deceive, be
Material to, and be Relied Upon By, a Reasonable Consumer

28. Under the FDCA, the term “false” has its usual meaning of
“untruthful,” while the term “misleading” is a term of ait. l\/Iisbranding reaches not
only false claims, but also those claims that might be technically true, but are still
misleading If any one representation in the labeling is misleading, the entire food is
misbranded. No other statement in the labeling cures a misleading statement
c‘l\/lisleading” is judged in reference to “the ignorant, the unthinking and the
credulous who, when making a purchase, do not stop to analyze.” United States v.
EZ-O-Pathz'c Pharmacy, 192 F.2d 62, 75 (9th Cir. 1951). Under the FDCA, it is not
necessary to prove that anyone was actually misled. Consumer protection laws of
the fifty states and the District of Columbia have substantially identical requirements
as the FDCA.

29. Defendant’s misleading packaging practices were material to, and were
relied upon, by Plaintiff and the Class. These practices would also be material to,
and by relied upon by, a reasonable consumer, since reasonable consumers naturally
attach considerable importance to the quality of the product they believe they are
receiving Plaintiff and the Class did not know, and had no reason to know, that the
Product did not contain real white chocolate. Had Plaintiff and Class members
known Defendant’s Product did not contain real white chocolate, they would not

have bought the Product.

ll

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 12 of 26

30. Defendant’s Product labeling as alleged herein is deceptive and
misleading and was designed to increase sales of the Products. Defendant’s
misrepresentations are part of its systematic Product labeling and packaging
practices.

31. Plaintiff and Class members were injured when they paid the full price
of the Product and received an inferior Product than what was represented to them
by Defendant. In order for Plaintiff and Class members to be made whole, Plaintiff
and Class members would have to receive the equivalent of the purchase price of the

Product, since the Product was not what they agreed to pay for.

CLASS ACTION ALLEGATIONS
32. Plaintiff RUIZ brings this action as a class action pursuant to Rule 23
of the Federal Rules of Civil Procedure on behalf of the following class:

All persons or entities in the United States who made retail purchases
of Products during the applicable limitations period, and/or such
subclasses as the Court may deem appropriate (“the Nationwide
Class”).5

In the alternative, Plaintiff seeks to represent a Class consisting of:

All persons or entities who made retail purchases of the Product in New
York during the applicable limitations period, and/or such subclasses
as the Court may deem appropriate (“the New York Class”).

 

5 See Fitzhenry-Russell v. Dr. Pepper Snapple Grp., No. 17-cv-00564 NC, 2017 U.S. Dist. LEXIS 155654, at *15
(N.D. Cal. Sep. 22, 2017) (“Yet the Supreme Court did not extend its reasoning to bar the nonresident plaintiffs'
claims here, and Bristol-Myers is meaningfully distinguishable based on that case concerning a mass tort action, in
which each plaintiff was a named plaintiff.”);ln re Chinese-Manufactured Drywall Prods. Liab. Litig., No. 09-2047,
2017 U.S. Dist. LEXIS 197612, at *52-53 (E.D. La. Nov. 28, 2017) (“it is clear and beyond dispute that Congress
has constitutional authority to shape federal court's jurisdiction beyond state lines to encompass nonresident parties”
and interpreting Bristol-Meyers as barring nationwide class actions where jurisdiction over defendant is specific
“would require plaintiffs to file fifty separate class actions in fifty or more separate district courts across the United
States _ in clear violation of congressional efforts at efficiency in the federal courts.”); Horton v. USAA Cas. lns.
Co., 266 F.R.D. 360, 364 (D. Ariz. 2009) (“Objectors argue that this Court lacksjurisdiction to certify a nationwide

12

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 13 of 26

33. The proposed Class excludes current and former officers and directors
of Defendant, members of the immediate families of the officers and directors of
Defendant, Defendant’s legal representatives, heirs, successors, assigns, and any
entity in which they have or have had a controlling interest, and the judicial officer
to whom this lawsuit is assigned

34. Plaintiff reserves the right to revise the Class definition based on facts
learned in the course of litigating this matter.

35. This action is proper for Class treatment under Rules 23(b)(1)(B) and
23(b)(3) of the F ederal Rules of Civil Procedure. The members of the Class are so
numerous that joinder of all members is impracticable While the exact number of
Class members is unknown to Plaintiff at this time and can only be ascertained
through the appropriate discovery, the Plaintiff believes that there are thousands of
members in the proposed Class. Other members of the Class may be identified fi‘om
records maintained by Defendant and may be notified of the pendency of this action
by mail, or by advertisement, using the form of notice similar to that customarily
used in class actions such as this.

36. Plaintiff’s claims are typical of those of the Class members because
Plaintiff and the other Class members sustained damages arising out of the same
wrongful conduct, as detailed herein. Plaintiff and other Class members purchased
Defendant’s Product and sustained similar injuries arising out of Defendant’s
conduct in violation of Federal and New York State law. Defendant’s unlawful,
unfair, and fraudulent actions concern the same business practices described herein
irrespective of where they occurred or were experienced The injuries of the Class
were caused directly by Defendant’s unfair and deceptive practices. In addition, the

factual underpinning of Defendant’s misconduct is common to all Class members

 

class. This argument is ii'ivolous. A federal court applying Rule 23 of the Federal Rules of Civil Procedure may
certify a nationwide class if the requirements for certification are satisfied.”).

13

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 14 of 26

and represents a common thread of misconduct resulting in injury to all members of
the Class. Plaintiff’ s claims arise from the same practices and course of conduct that
give rise to the claims of the members of the Class and are based on the same legal
theories. Plaintiff will fairly and adequately protect the interests of the members of
the Class in that Plaintiff has no interests antagonistic to those of the other members
of the Class. Plaintiff have retained experienced and competent counsel.

37. A class action is superior to other available methods for the fair and
efficient adjudication of this controversy. Since the damages sustained by individual
Class members may be relatively small, the expense and burden of individual
litigation make it impracticable for the members of the Class to individually seek
redress for the wrongful conduct alleged herein. If Class treatment of these claims
were not available, Defendant would unfairly receive millions of dollars or more in
improper charges.

38. Common questions of law and fact exist as to all members of the Class
and predominate over any questions solely affecting individual members of the
Class. Among the common questions of law fact to the Classes are:

i. Whether Defendant labeled, packaged, marketed, advertised and/or sold
Product to Plaintiff and Class members, using false, misleading and/or
deceptive packaging and labeling;

ii. Whether Defendant’s actions constitute violations of 21 U.S.C. § 343(c);

iii. Whether Defendant omitted and/ or misrepresented material facts in
connection with the labeling, ingredients, marketing, advertising and/or
sale of Products;

iv. Whether Defendant’s labeling, packaging, marketing, advertising and/or
selling of Product constituted an unfair, unlawful or fraudulent practice;

v. Whether, and to what extent, injunctive relief should be imposed on
Defendant to prevent such conduct in the future;

14

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 15 of 26

vi. Whether the members of the Class have sustained damages as a result of
Defendant’s wrongful conduct;
vii. The appropriate measure of damages and/or other relief; and
viii. Whether Defendant should be enjoined from continuing their unlawful
practices.

39. The Class is readily definable, and prosecution of this action as a Class
action will reduce the possibility of repetitious litigation. Plaintiff knows of no
difficulty which will be encountered in the management of this litigation which
would preclude its maintenance as a Class action.

40. A class action is superior to other available methods for the fair and
efficient adjudication of this controversy. The damages suffered by any individual
class member are too small to make it economically feasible for an individual class
member to prosecute a separate action, and it is desirable for judicial efficiency to
concentrate the litigation of the claims in this forum. Furthermore, the adjudication
of this controversy through a class action will avoid the potentially inconsistent and
conflicting adjudications of the claims asserted herein. There will be no difficulty in
the management of this action as a class action.

41. The prerequisites to maintaining a class action for injunctive relief or
equitable relief pursuant to Rule 23 (b)(2) are met, as Defendant has acted or refused
to acton grounds generally applicable to the Class, thereby making appropriate final
injunctive or equitable relief with respect to the Class as a whole.

42. The prerequisites to maintaining a class action for injunctive relief or
equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
common to the Class predominate over any questions affecting only individual
members and a class action is superior to other available methods for fairly and

efficiently adjudicating the controversy.

15

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 16 of 26

43. The prosecution of separate actions by members of the Class would
create a risk of establishing inconsistent rulings and/or incompatible standards of
conduct for Defendant. Additionally, individual actions may be dispositive of the
interest of all members of the Class, although certain Class members are not parties
to such actions.

44. Defendant’s conduct is generally applicable to the Class as a whole and
Plaintiff seeks, inter alia, equitable remedies with respect to the Class as a whole
As such, Defendant’s systematic policies and practices make declaratory relief with

respect to the Class as a whole appropriate

CAUSES OF ACTION

COUNT I.

INJUNCTION FOR VIOLATIONS OF THE NEW YORK DECEPTIVE
AND UNFAIR TRADE PRACTICES ACT
(New York General Business Law § 349)

(brought on behalf of the Nationwide Class, in conjunction With the
substantively similar consumer protection laws of other states and the District
of Columbia to the extent New York consumer protection laws are
inapplicable to out-of-state Class members, or, in the alternative, on behalf of
the New York Class)

45. Plaintiff RUIZ realleges and incorporates herein by reference the
allegations contained in all preceding paragraphs, and further alleges as follows:
46. Plaintiff RUIZ brings this claim individually and on behalf of the other

members of the Nationwide Class for an injunction for violations of New York’s

Deceptive Acts or Practices Law, General Business Law (“NY GBL”) § 349.

16

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 17 of 26

47. Alternatively, should the Court not certify Plaintiff s proposed
Nationwide Class, Plaintiff brings this claim individually and on behalf of the
members of the New York Class for an injunction for violations of New York’s
Deceptive Acts or Practices Law (“NY GBL § 349”).

48. NY GBL § 349 provides that “deceptive acts or practices in the conduct
of any business, trade or commerce or in the furnishing of any service in this state
are . . . unlawful.”

49. Under the New York Gen. Bus. Code § 349, it is not necessary to prove
justifiable reliance (“To the extent that the Appellate Division order imposed a
reliance requirement on General Business Law [§] 349 . . . claims, it was error.
Justifiable reliance by the plaintiff is not an element of the statutory claim.” Koch v.
Acker, Merrall & Condz`t Co., 18 N.Y.3d 940, 941 (N.Y. App. Div. 2012) (intemal
citations omitted)).

50. The practices employed by Defendant, whereby Defendant advertises,
promotes, markets and sells their Product as having white chocolate, are unfair,
deceptive, misleading and are in violation of the NY GBL § 349. Moreover, New
York State law broadly prohibits the misbranding of foods in language identical to
that found in regulations promulgated pursuant to the FDCA § 403, 29 U.S.C.
343(d). Under New York Agm. Law § 201, “[f]ood shall be deemed to be
misbranded lf it is an imitation of another food, unless its label bears the word
“imitation” and immediately thereafter the name of the food imitated in type of
uniform size and equal prominence, followed by a statement showing the
constituents thereof.”

51. Any person who has been injured by reason of any violation of the NY
GBL § 349 may bring an action in their own name to enjoin such unlawful act or
practice, an action to recover their actual damages or fifty dollars, whichever is
greater, or both such actions. The court may, in its discretion, increase the award of

17

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 18 of 26

damages to an amount not to exceed three times the actual damages up to one
thousand dollars, if the court finds the Defendant willfully or knowingly violated
this section. The court may award reasonable attomey's fees to a prevailing plaintiff

52. The practices employed by Defendant, in which they advertise,
promote, and market their Product as having “White Chocolate” are unfair,
deceptive, misleading, and in violation of the NY GBL § 349.

53. The foregoing deceptive acts and practices were directed at consumers.

54. Defendant should be enjoined from marketing the Product as having
“White Chocolate” pursuant to NY GBL § 349.

55. Plaintiff, on behalf of themselves and all others similarly situated,
respectfully demand a judgment enjoining Defendant’s conduct, awarding costs of
this proceeding and attorneys’ fees, as provided by NY GBL § 349, and such other

relief as this Court deems just and proper.

COUNT II.

DAMAGES FOR VIOLATIONS OF THE NEW YORK DECEPTIVE AND
UNFAIR TRADE PRACTICES ACT
(New York General Business Law § 349)

(brought on behalf of the Nationwide Class, in conjunction With the
substantively similar consumer protection laws of other states and the District
of Columbia to the extent New York consumer protection laws are
inapplicable to out-of-state Class members, or, in the alternative, on behalf of
the New York Class)

56. Plaintiff RUIZ realleges and incorporates herein by reference the
allegations contained in all preceding paragraphs, and further alleges as follows:
57. Plaintiff RUlZ brings this claim individually and on behalf of the other

members of the Nationwide Class for violations of NY GBL § 349.

18

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 19 of 26

58. Alternatively, should the Court not certify Plaintiffs proposed
Nationwide Class, Plaintiff brings this claim individually and on behalf of the other
members of the New York Class for Defendant’s violations of NY GBL § 349.

59. Any person who has been injured by reason of any violation of NY
GBL § 349 may bring an action in their own name to enjoin such unlawful act or
practice, an action to recover their actual damages or fifty dollars, whichever is
greater, or both such actions The court may, in its discretion, increase the award of
damages to an amount not to exceed three times the actual damages up to one
thousand dollars, if the court finds the defendant willfully or knowingly violated this
section. The court may award reasonable attorney’s fees to a prevailing plaintiff

60. By the acts and conduct alleged herein, Defendant committed unfair or
deceptive acts and practices by misbranding their Product as white chocolate
Product, when they do not contain any white chocolate

61. The practices employed by Defendant, whereby Defendant advertises,
promotes, markets and sells their Product as containing white chocolate, are unfair,
deceptive and misleading and are in violation of the NY GBL § 349, New York
Agm. Law § 201 and the FDCA, 21 U.S.C. § 343(0) in that said Product is
misbranded

62. The foregoing deceptive acts and practices were directed at consumers

63. Plaintiff RUIZ and the other Class members suffered a loss as a result
of Defendant’s deceptive and unfair trade acts Specifically, as a result of
Defendant’s deceptive and unfair acts and practices, Plaintiff RUIZ and the other
Class members suffered monetary losses associated with the purchase of Product,
i.e., receiving an inferior Product than the ones they agreed to purchase In order for
Plaintiff RUIZ and Class members to be made whole, they need to receive the value

full_amount that they paid for the Product.

19

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 20 of 26

COUNT III.

DAMAGES AND INJUCTIVE RELIEF FoR vIoLATIoNs oF NEw
YORK GENERAL BUsINEss LAw §§ 350 AND 350_3(1)
(FALSE ADvERTIsING)

(brought on behalf of the Nationwide Class, in conjunction With the
substantively similar consumer protection laws of other states and the District
of Columbia to the extent New York consumer protection laws are
inapplicable to out~of-state Class members, or, in the alternative, on behalf of
the New York Class)

64. Plaintiff RUIZ realleges and incorporates herein by reference the
allegations contained in all preceding paragraphs, and further alleges as follows:

65. Plaintiff RUIZ brings this claim individually and on behalf of the other
members of the Nationwide Class for violations of NY GBL § 350.

66. Altematively, should the Court not certify Plaintiff s proposed
Nationwide Class, Plaintiff brings this claim individually and on behalf of the other
members of the New York Class for Defendant’s violations of NY GBL § 350.

67. Defendant is engaged in the “conduct of business, trade or
commerce” within the meaning of N.Y. Gen. Bus Law § 350.

68. New York Gen. Bus. Law § 350 makes unlawful “[f]alse advertising in
the conduct of any business, trade or commerce.” False advertising includes
“advertising, including labeling, of a commodity ... if such advertising is misleading
in a material respect,” taking into account “the extent to which the advertising fails
to reveal facts material in light of representations [made] with respect to the
commodity ...” N.Y. Gen. Bus. Law § 350~a(1).

69. Defendant caused to be made or disseminated through New York and

the United States through advertising, marketing and other publications, statements

that were untrue or misleading, and that were known, or which by the exercise of

20

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 21 of 26

reasonable care should have been known to Defendant, to be untrue and misleading
to consumers

70. Defendant’s affirmative misrepresentations and misrepresentations by
way of omission, as described in this Complaint, were material and substantially
uniform in content, presentation, and impact upon consumers at large Consumers
purchasing the products were and continue to be exposed to Defendant’s material
misrepresentations

71. Defendant violates N.Y. Gen. Bus. Law § 350 because the
misrepresentations and/or omissions regarding the Product, as set forth above, were
material and likely to deceive a reasonable consumer.

72. Plaintiff RUIZ and Class members have suffered an injury, including
the loss of money or property, as a result of Defendant’s false and misleading
advertising In purchasing the Product, Plaintiff RUIZ and Class members relied on
the misrepresentations and/or omissions relating to the quality of the Product. Those
representations were false and/or misleading because the Product was advertised as
white chocolate Products but did not contain white chocolate, denying Plaintiff
RUIZ and the Class members the benefit of their bargain.

73. Pursuant to N.Y. Gen. Bus. Law § 350-e, Plaintiff RUIZ and Class
members seek monetary damages (including actual damages and minimum,
punitive, or treble and/or statutory damages pursuant to GBL § 350-a(1)), injunctive
relief, restitution and disgorgement of all monies obtained by means of Defendant’s

unlawful conduct, interest, and attorneys’ fees and costs

21

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 22 of 26

COUNT IV
COMMON LAW FRAUD

(brought on behalf of the Nationwide Class, in conjunction With the
substantively similar common law of other states and the District of Columbia
to the extent New York common law is inapplicable to out-of-state Class
members, or, in the alternative, on behalf of the New York Class)

74. Plaintiff realleges and incorporates herein by reference the allegations
contained in all preceding paragraphs and further alleges as follows:

75. Defendant intentionally makes materially false and misleading
representations regarding the nature of the Product.

76. Plaintiff and Class members reasonably relied on Defendant’s false and
misleading representations They did not know, and had no reason to know, that the
Product is not made of real white chocolate They would not have purchased the
Product had they known the truth.

77. Defendant knew and intended that Plaintiff and the Class members
would rely on its misrepresentations

78. Plaintiff and Class members have been injured as a result of
Defendant’s fraudulent conduct.

79. Defendant is liable to Plaintiff and Class members for damages

sustained as a result of Defendant’s fraud

22

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 23 of 26

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, on behalf of themselves and all others similarly

situated, pray for relief and judgment against Defendant as follows:

(A) For an Order certifying the Nationwide Class or, in the
alternative, the New York Class, and under Rule 23 of the Federal Rules
of Civil Procedure and naming Plaintiff as representative of the Class and
Plaintiff’s attorneys as Class Counsel to represent members of the Class;

(B) For an Order declaring the Defendant’s conduct violates the
statutes referenced herein;

(C) F or an Order finding in favor of Plaintiff and members of the
Class;

(D) For compensatory and punitive damages in amounts to be
determined by the Court and/or jury;

(E) For prejudgment interest on all amounts awarded;

(F) For an Order of restitution and all other forms of equitable
monetary r'elief;

(G) For injunctive relief to repackage the Product without misleading
labeling as pleaded or as the Court may deem proper;

(H) F or an Order awarding Plaintiff and members of the Class their
reasonable attorneys’ fees and expenses and costs of suit; and

(l) For such other and further relief as the Court deems just and

proper.

23

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 24 of 26

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the F ederal Rules of Civil Procedure, Plaintiff, on
behalf of himself and all others similarly situated, demands a trial by jury on all

questions of fact raised by the Complaint.

Dated: October 8, 2018

 

Respectfully submitted,
By: /s/ C.K. Lee
C.K. Lee, Esq.

LEE LITIGATION GROUP, PLLC
C.K.’Lee (CL 4086)

Anne Seelig (AS 3976)

30 East 39th Street, Second Floor
New York, NY 10016

Tel.: 212-465-1188

Fax: 212-465-1181

Attorneysfor Plainti]jfand the Class

24

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 25 of 26

Exhibit A

_28_
EXHIBIT A

 

Case 1:18-cv-09200-.]SR Document 1 Filed 10/08/18 Page 26 of 26

Exhibit B

3199 int omni i tourist rs iits)

1 ADDTUBAHT

lASlE. ACTIVAlEll

Our White Chocolate Superfood Nut Blend is a perfect pairing of
vanii|a and cacao butter with a hint of mesquite. along with the
superfood goodness of raw cashews. sprouted almonds and
energizing cacao nibs in every bite.

LlVlNG

|l(¥[lil|d‘\$

   
   
  

-;@

I'\

running

SUPERFOOD NUT BLEND `

WHllf [}Hll[}llllllf

' v
~':h).~¢€a;‘r.s,§:',-.:»:,t~u':r..'¢tamm w _ ~

E¢El\ 3

PUHE Fll[ll] |NGHE[]lENlS, Nll WE|H|] Slllfi lll][]f[l

mims vi

m

E,,H§]|]m Raw Cashews’. C|ear Agave Nectar‘, Sprouted A|monds‘.
r;_;, j__ .‘ Coconut F|our'. Cacao Nibs'. Cacao Butter’, Hima|ayan Crystal
UEH Sa|t. Vaniila Extract', Mesquite Pod Powder‘. ‘Cenified Organic

CONTA|NS ALMONDS, CASHEWS AND COCONUT

_29_
EXHIBIT B

